Citation Nr: 1126482	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sacrum strain disability.

2.  Entitlement to service connection for bilateral lower extremity neuropathy.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression, and/or adjustment disorder.

4.  Entitlement to service connection for seizures.

5.  Entitlement to service connection for thoracic strain disability.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for spondylosis, pars interarticularis, L-5.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to December 1979. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that the Veteran was scheduled for Travel Board hearing in March 2011, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that the VA has not completed its duty to assist under the VCAA.  Specifically, there appear to be outstanding Social Security Records.  In a statement dated in August 2008, the Veteran stated that he had applied, several times, for Social Security Administration (SSA) benefits, and that he had been turned down because the military was responsible for his disabilities.  A June 2010 VA medical record reflects that the Veteran was in receipt of SSA benefits, with his wife as the payee.  The record reflects that the examiner wrote a letter on the Veteran's behalf acknowledging that the Veteran reported that he had the "ability to manage his social security payments without the need for a payee."  The claims file does not contain any records from the Social Security Administration.  The Board finds that such records may further assist the Board in developing a more complete picture of the Veteran's disabilities.  Moreover, it is the responsibility of the VA to obtain any relevant records from the Social Security Administration.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a copy of any agency records and decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  If the search for any such records yields negative results, this fact should be clearly noted in the claims folder.  Associate any obtained records with the claims file.

2.  Thereafter, readjudicate the issues on appeal, considering all evidence.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


